internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil a n u o n name employer name website organization number w o o m m dollars amount n dollars amount dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination this letter supersedes our letter dated date we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you will operate an employer-related scholarship program known as b the purpose of which is to support the children and dependents of associates of c and its subsidiaries the scholarship is applied to tuition fees books supplies and equipment required for course load at accredited two or four-year colleges universities vocational or technical schools within the united_states the number of scholarships awarded will not exceed letter catalog number 58264e annually with the scholarship amounts ranging between m dollars and n dollars the scholarships are not renewable b is publicized on d associates using your philanthropy document the number of eligible scholarship applicants each year will not exceed of the number of full-time associates of c and its subsidiaries the current number of full-time associates is approximately k in addition b is publicized to all applicants must meet all the following criteria to be eligible for a scholarship e e bea high school senior or currently enrolled college student attending an accredited institution or program for the applicable academic year be the son daughter or legal dependent of a full-time qualifying associate who has completed at least one full year_of_service with c or its subsidiary an independent selection committee e evaluates the applications and selects the recipients based on the following criteria financial need community involvement academic achievements and records recommendations only one eligible_child or dependent of each associate is permitted to be selected annually e is solely responsible for evaluating the applications and selecting the recipients no personnel benefactors supporters substantial contributors etc of c and its subsidiaries are involved in the selection process upon receipt of applications from individuals who are applying for a scholarship for the first time the application will first be reviewed to make sure that the individual applying meets the eligibility criteria then once determined these applications will be put into the pool of applicants upon receipt of applications from individuals who are applying for a scholarship in a subsequent year applications will be automatically be placed into the pool of applicants without prejudice and without review of eligibility requirements since any eligibility criteria was reviewed and met in the initial year they applied for the scholarship the combined pool of applicants made up of previous scholarship recipients and first- time scholarship recipients will then be submitted to e scholarships are paid directly to the educational_institution whereby the school will apply the funds only for students who are in good standing e provides you with two accountings of distributed scholarships funds pincite and days after initial disbursement the educational institutions provide a reconciliation of students account once enrollment reaches the point of full liability educational institutions must adhere to a refund disbursement procedure mandated by federal_law if a scholarship recipient is letter catalog number 58264e no longer enrolled or not in good standing the educational_institution returns the scholarship funds to e who then returns them to you you will maintain appropriate records and case histories of all recipients of scholarship grants furthermore the policies and procedures adopted to govern the scholarship are designed to ensure that the scholarship functions exclusively are in furtherance of charitable and educational_purposes the policies and procedures include the following e e e scholarships are paid directly to the educational institutions and applied towards tuition fees book supplies and equipment required for course load only one eligible_child or dependent of each associate is permitted to be selected annually you use e as an independent third-party selection committee basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets either the applicable_percentage tests described in section dollar_figure of revproc_76_47 or relevant facts and circumstances we will assume the grants are subject_to the provisions of code sec_117 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the relevant facts and circumstances to ensure the primary purpose of letter catalog number 58264e the program is not to provide extra compensation or other employment incentive and the primary purpose is to educate recipients in their individual capacities you represented that you provide scholarships to attend an educational_institution to children or dependents of associates of c and its subsidiaries without regard to either the limitation or the limitation described in revproc_76_47 instead you will award grants based on facts and circumstances that demonstrate that the grants will not be considered compensation_for past present or future services or otherwise provide a significant benefit to c and its subsidiaries in particular e e e e e e you will use an independent selection committee whose members are separate from you your creator and c and its subsidiaries to select individual grant recipients you will not use grants to recruit associates nor will you end a grant if the associate leaves the employer you will make prior recipients automatically eligible without regard to any employment status your selection criteria are based upon objective standards that are completely unrelated to employment with c and its subsidiaries you will not limit the recipient to a course of study that would particularly benefit you or c and its subsidiaries cand its subsidiaries currently employ close to k associates the number of associates whose children will be eligible to apply for scholarships is sufficiently large and open-ended so as to constitute a charitable_class other conditions that apply to this determination e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and either the applicable_percentage tests described in section dollar_figure of revproc_76_47 or relevant facts and circumstances if you establish another program covering the same individuals that program must also meet the percentage_test or relevant facts and circumstances this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at letter catalog number 58264e internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58264e
